GREEN, Judge,
dissenting:
I fully concur with President Johnson, that the certificate of a justice of the privy examination and acknowledgment of a married woman of a deed conveying her land is in the nature of a judicial act, and that she cannot by parol evidence contradict the facts set out in the certificate of the justice so as to avoid the effect of such deed, when it has been executed by her and duly recorded with the appended certificate in due form, unless she first establish by satisfactory parol evidence, that with the concurrence of those claiming the land under her deed she had been defrauded or imposed upon by the pretended privy examination of her by the justice. This is unquestionably the law in this State. It. is so expressly laid down in the second point of the syllabus of Rollins v. Menager, 22 W. Va. 462. In fact it is the law, so far as 1 know, in every State in the Union except Missouri and Mississippi; and in the latter State it .is the law with a qualification, which, I will show, is without any reasonable foundation and contrary most obviously to justice and sound public policy. In Missouri it is held, that a *24certificate of a justice, when in conformity with the statute, is only prima facie evidence of any of the facts recited in it; and parol evidence is admissible in every case to contradict the facts so recited and to show, that the acknowledgment and privy examination were not such, as were stated in the certificate, and not such, as the law required. For example, in that State the wife may prove by parol evidence, that the' justice or other officer did not, as he states in his certificate, fully explain to her the-deed or examine her privily and apart from her husband or inquire, whether she had willingly executed the same. (Wannell v. Kern, 57 Mo. 480; Steffen v. Buer, 70 Mo. 399; Sharp v. McPikel, 63 Mo. 300; Clarke v. Edwards, 75 Mo. 87; Belo v. Mayer, 79 Mo. 67).
President Johnson in his opinion, though he does not refer to these Missouri cases, shows clearly their absurdity and the mischief which would necessarily follow from the adoption of such views ; and he cites a few of the immense number of cases to be found in the reports of almost every State of the Union disapproving these Missouri views of the law. The conclusion drawn by him is, to use his own language, as follows : — The authorities hold, that the certificate by a justice or notary of the privy examination, acknowledgment and declaration of a married woman as to the execution of a deed is in its nature a judicial act and in the absence of duress or fraud is conclusive of the facts certified; that a purchaser bona fide and without participation in or notice of the fraud is protected by it; but as to all other persons parol evidence is admissible to show fraud or duress connected with the acknowledgment.” With this conclusion I entirely concur ; and it is in direct antagonism to the Missouri law, as expounded in the Missouri cases before cited.
In the Missouri cases the court does not cite any cases in other States as sustaining their views of the law ; and, so far as I know there are no such decisions. In Mississippi these views are partially sustained as shown in President Johnson’s opinion and by Allen v. Lenoir, 53 Miss. 321, and Johnston v. Wallace, Id. 331, cited by him. These cases show, that according to the views of the Mississippi courts the title of an innocent, purchaser of real estate, who has purchased bona fide and without notice of any defect in the title he ac*25quired through a deed from a married woman and her hugr band duly recorded with the certificate of a notary or other qualified officer thereto attached, which is in the form required by law, and which, as required by law, sets forth, that the married woman personally appeared before him in his county and was examined by him privily and apart from her husband, and that he fully explained the deed to her, and she then acknowledged it to be her ■deed, could never be destroyed by any parol proof, that any of the statements set forth in the certificate were false, with the single exception of the statement, that the married woman personally appeared before the notary or other' ¡officer. While every other statement made in such certificate must be regarded as absolutely true, so far as an innocent purchaser is concerned, and not to be contradicted by any parol testimony, the statement, that she personally appeared before such officer, is not to be regarded as conclusively true but can be proven by parol testimony to be false, and that the title of an innocent purchaser be rendered utterly worthless. No authority whatever is referred to by the Mississippi court to sustain this distinction. No case is cited, in whicfy any such distinction was ever held by any court to exist; and, so far as I know, no decision in any other State can be found, which holds, that there, is any such distinction.
In Allen v. Lenoir, 84 Miss. 321, it was held, that the certificate of the office!’, that the wife personally appeared ber fore him and acknowledged the deed, might be contradicted by parol evidence, and her deed be thus rendered invalid as against an innocent purchaser; but not even a pretence of any. reason is given for such conclusion. It is simply asr sumed, that this is the Jaw. The following is all, thus the court says on the subject: — “We can not escape the conclusion after an earnest effort to avoid it, that the mortgage was never acknowledged by Mrs. Lenoir, and the certifL cate, that she had acknowledged it, is untrue. A proper acknowledgment is an essential part of the execution of a conveyance of her land by a married woman. The bill charges the execution of the mortgage by Mr. and Mrs. Lenoir. In her answer she denies, she ever acknowledged it. There is nothing but the official certificate pf her acknowledgment to *26contradict her answer, and the answer is supported by a number of circumstances.” Is such reasoning as this, if it can be called reasoning, to have any weight with us? Surely not. The question for decision was not, whether the acknowledgment was necessary to make her deed effectual, but simply this : What is the proper mode of proving or disproving, that such an acknowledgment had been made before a proper officer ?' The court appears to have taken it for granted, that, because such acknowledgment was necessary, she could prove by parol evidence, that she had never-made it before the proper officer, though such officer had officially certified in proper form, that she had appeared before him and acknowledged the deed. Now it does seem to me obvious, that no such inference can with any show of reason be drawn from the premises, if we bear in mind, that in every State except Missouri alone it had always been held, that the statements required to be made in such a certificate and essential to the validity of a married woman’s, deed as to her, if set forth in such certificate, could not b,e shown to be false by any parol testimony, such evidence being inadmissible to contradict any essential statement in such certificate.
The inference, I would draw, from what the Mississippi court said on the subject as above quoted is, that said court failed to look into the authorities and inadvertently assumed, that any statements essential to the validity of her deed set forth in such certificate might be contradicted by parol evidence. For if the court had intended to hold, that the character of the evidence necessary to prove or disprove the statement in the certificate, that- the married woman had appeared personally before the proper officer, was different from the character of evidence necessary to prove or disprove any other statement in said certificate, it would certainly have said so and would have assigned some reason for so holding; for it seems clear, that every statement required by law to be made in such certificate must be proven by the same character of evidence; and certainly it is not self-evident, that the reverse of this is law. What surprises me is, that this court, even though it failed to examine the authorities, shpuld have imagined. *27that parol testimony was admissible to contradict the essential statements set out as required by law in such official certificate by a public officer. Many of the reasons, which forbid this, are so obvious, that it is astonishing, that they did not occur to the court, even though it decided this point hastily and inconsiderately, as it is evident it did.
It surprises me, for instance, that the court should have failed to bear in mind certain elementary principles of law laid down in the text-books, which, if applied, would have led to directly the opposite conclusion to that assumed by the court. For example the following principles are fundamental : (1.) Where the law appoints any one for a specific purpose, it must trust him, as far as he acts under its authority. (2.) When a written instrument is constituted bylaw the authentic and sole medium of proving a fact, oral testimony can not be admitted to prove or disprove it. (3.) When the law authorizes any person to make an inquiry of a judicial nature and to register the proceedings, the written instrument so constructed is the only legitimate medium to' prove the result. (Puller’s N. P. 229 ; 3 Starkie on Evidence 1,043-4.) An obvious application of these principles leads to the conclusion, that the certificate of a justice or other officer entrusted to examine a married woman touching the* execution of a deed and to take her acknowledgment of it and to certify it for recordation, if it is made out in the form required by law, is conclusive of the facts stated in it essential to the validity of the deed; and that such facts so officially certified can not be contradicted by oral testimony, which is necessarily a kind of testimony far weaker than such solemn certificate made out at the time, as such oral' testimony must in most cases be based on the slippery memory of witnesses often interested of events, which took place many years before.
It seems to me, that many instances should have occurred to the court of certificates and returns of public officers in the execution of their duty being held conclusive of the statements therein made, as for instance, the return of an execution by a sheriff, which is conclusive between the litigating parties. And such instances should have induced the court to hesitate before adopting’ as law a conclusion ap*28parently in conflict with the usual practice of courts. In a. subsequent case however the court did undertake to assign reasons for its conclusions in Allan v. Lenoir. I refer to the case of Johnston v. Wallace, 53 Miss. 331. In that case the court attempts to draw a distinction between the case,, in which the certificate states, that the married woman was personally' before the justice and acknowledged the deed in proper form, while the parol evidence proves, that she was not before the justice, and a case, in which she was-before the justice and did in some manner acknowledge the deed, while the parol evidence proves, that she did not acknowledge it in the manner prescribed by law, as, for instance, after an examination of her privily and apart from-her husband. In the former case the court held parol evidence to be admissible but inadmissible in the latter case, the certificate of the justice being conclusive of all the essential statements therein made excepting only the statement, that the married woman personally appeared before the justice.
The court in Johnston v. Wallace showed, that the authorities, which it cited, fully established the proposition,, that the official certificate of the acknowledgment of a deed is conclusive of every statement appearing on its face, and that these statements- can not be contradicted by parol testimony ; and the court gave very satisfactory reasons for the decision in that case. But its effort to show, that the decision in the latter case was not in conflict with the decision in Allen v. Lenoir was, it seems to me, exceedingly weak and unsatisfactory. President Johnson in his opinion has-quoted a portion of the opinion on this point. 1 will here quote the residue : — “In Allen v. Lenoir, 53 Miss., 321. the certificate of the married woman’s acknowledgment was a forgery. She had not seen the officer, who falsely certified her formal acknowledgment; and we held it competent for the married woman to show the utter falsity of the certificate. It was a forgery and a fraud, and the right of the party to be affected by it to show its true character could not be denied. The question before us now is not whether a certificate of acknowledgment can be shown to be a fraud and a forgery. We held it could be in Allen v. Lenoir, and we adhere to that view.’’
*29In President Johnson’s opinion all the facts in- Allen v. Lenoir as developed by the parol testimony are fully stated; and I have given all, that the court said upon the subject under discussion, except what is quoted in President Johnson’s opinion. If by the words — “It was a forgery and fraud, and the right of the party to be affected by it to show its-true character could not be denied”---the court meant to intimate, that, because the officer had fraudulently asserted in the certificate that, which was false, the married woman could in every instance show the statement to be not only false but also fraudulent and thus avoid her deed, it is a position utterly unsustained by the authorities and contrary to reason. In such a case it is well settled not only in this State but in all the States except Missouri, that •as against a bona fide and innocent purchaser, who had no notice of such fraud, she would not be permitted to prove by parol testimony, that these statements so made in the certificate were false and fraudulently made by the officer. I need not refer to the many authorities, which fully sustain this-proposition. President Johnson in his opinion lays down the same proposition and establishes beyond controversy, that it is in accord with reason and all the authorities. .
Bút, as I suppose, the Mississippi court by the language just above quoted meant only to say, that, if the certificate of the acknowledgment of a deed by a husband and wife recorded with the deed was a forgery, that fact might be proven by the married woman by parol testimony, and when it was proven, the deed would thereby be avoided as to her. There is no doubt of the truth of this proposition of law ; for, as is shown by President Johnson’s-opinion, the endorsement on the deed of the certificate of the justice or other proper officer of the acknowledgment of the married woman in a prescribed form and the recordation of the deed and of the certificate of acknowledgment as well as the execution of the deed by the married woman are- all expressly required by the statute in order to make the deed effective to pass her interest in the land conveyed thereby. (Warth’s Code, chap. 73, § 6, p. 559). Of course therefore, if the said certificate of acknowledgment had not been endorsed on or appended *30to the deed, as expressly required by the statute, but what purported to be such certificate was proven not to be the certificate of the justice but a forgery, the deed would be inoperative to convey the interest of the married woman in the land, just as the fact, that the deed itself was a forgery, would make the deed entirely inoperative; and as a matter of course such forgery in either case could be proven by pa-rol testimony, the only evidence by which any forgery can be proven. • As a matter of course no forged instrument, under which any party claims, however innocent the claimant may be, can ever confer any rights on any person. A forged bank-note or a forged negotiable note are no more utterly Aroid, though in the hands of an innocent holder, than a forged deed or a forged certificate of the acknowledgment of a deed of a married woman. And, even if the certificate of acknowledgment of a married woman be not forged, yet if the deed itself be forged, it is utterly inoperative and void. These propositions seem to me so clear, as not to require the citation of any authorities to prove them.
But the last of these propositions, the only one, about which it would be possible to raise any question, was expressly decided in Michener v. Cavender, 38 Pa. St., 334. The syllabus, which states the facts of the case briefly but accurately, is as follows : — “When in a mortgage of married woman’s separate estate the alderman falsely or by mistake certified to the separate examination and acknowledgment of the wife (who did not sign the mortgage nor appear before him) the mortgagee will be affectedby the fraud, though he Avas not present at the acknowledgment nor informed of what passed. He will not be presumed a bona fide purchaser, nor is.it necessary to prove notice to him of the fraud or mistake.” — The opinion of the court was delivered by Woodward, Judge; and most of his'opinion is quoted by President Johnson, and shows, that the court regarded the signature of Mrs. Michener to the mortgage as a forgery; for the court uses the following language; — “For aught, that appears of record, she never saw or heard of the mortgage, till she was sued upon it. Suppose the mortgage was a forgery out and out, and Cavender chose to invest his money in a purchase of it, must it be enforced, because he did not *31know he was baying a forged instrument? An instrument known to be forged would not be purchased and would therefore be worthless to the forger. Counterfeit notes would never be issued, if a herald went before to proclaim their spuriousness. But, because they are taken without notice, do they become genuine ? Is every bank and individual to redeem whatever obligations bona Me holders may obtain against them without regard to the question, whether the obligation was ever issued or not?” This shows, that the opinion of the court was based in that ease largely upon the fact, that the deed was a forgery.
But, while we are considering this case, as it is obviously much relied on by President Johnson to sustain views, from which I dissent, I will quote a portion of the opinion not quoted by him, which clearly shows, that, though no direct notice was proven to be given to Cavender of the fraud on the wife, yet he had notice of facts, which in the opinion of the court ought to have put him on inquiry, and that for this reason also he could not be regarded as a bona Me purchaser ; and, if he was not, according to all the authorities the fraud upon the wife would vitiate the mortgage of her land when not in the hands of or claimed by a bona Me purchaser. Whether I would consider the facts known to Cav-ender sufficient to prove him to be a mala Me purchaser or not is immaterial, as it is obvious the court so regarded him, and for that reason, as well as because the deed was regarded as a forgery, the court held it to be- inoperative and void. The jiart of the opinion, to which I refer, is as follows
“To carry the doctrine of notice to such extent would subvert all law and justice. A purchaser of real estate, who finds the deeds in the channel of the title all duly acknowledged, is certainly not required to go up the stream and inquire of every married woman, if she executed her deed voluntarily and acknowledged it according to law; and if he pay his money on the faith of such title-deeds he is to be protected, and this probably is all that is meant by what judges have said about purchasing without notice. But a mortgagee is not a purchaser of an estate, though for the purposes of the recording acts he is sometimes treated as one. He acquires neither an equitable nor a legal estate in the premises mort*32gaged. He is simply a lien-creditor and holder of a security for money. His assignee takes the mortgage subject’to all defences, unless he inquire of the mortgager and learn there are none. He is in no better condition than his assignor. It is not usual I know, for mortgagees to watch the execution and acknowledgment of the instrument. But when the estate is that of a married woman and the mortgagee is himself a con-veyancer, and holds, as from recitals of this mortgage we perceive Mr. Cavender holds, other mortgages against the same married woman, we are of .opinion, that, before he advanced more money on the faith of her estate, it was his duty to consult her. The doctrine of notice, as deduced from the adjudged cases, does not apply here. It was never .intended for such a case as this.
This opinion was obviously based to some extent upon the peculiar views held in Pennsylvania as to the legal and equitable rights and remedies. But it may be perceived from the above quotation, that the court would have heldfin the case of absolute deed executed by a husband and wife conveying to an innocent purchaser, who paid his money for the land, the real estate of the married woman, .if there was appended to the deed a certificate of a proper officer, of the acknowledgment of such deed by the husband and wife in proper form, duly recorded with the deed, that such bona 7%de purchaser would get a perfect title to the wife’s land so conveyed, and that she would not be [permitted to prove by parol testimony, that the statement in the certificate, that she appeared before the officer and properly acknowledged the deed, was false, and that in point of fact she never did appear before said officer, but that he had falsely and fraudulently so certified, when the purchaser had no knowledge of the fraud and knew nothing, which would induce him to imagine, that any fraud of any sort had been practiced on the wife. The case of The Central Bank of Frederick and others v. Copeland and wife, 18 Md., 305, apparently is an authority for that portion of the ojiinion of the Supreme Court of Pennsylvania above quoted, which draws a distinction between an absolute deed and a mortgage, so far as a. wife is prohibited from proving, that the certificate ■of the acknowledgment of the deed by her fraudulently certi*33fies to falsehoods, permitting it to be done, when the deed was a mortgage, though it was not proven, that the mortgagee had notice of fraud, but not permitting it to be done under like circumstances, when the grantor was a bona Me purchaser. I do not deem it necessary to consider, whether it be sound law or not, as it seems to me to be immaterial in the .case before us, and I express no opinion as to whether this case lays down the law correctly in this matter or not.
After this digression I will now return to the consideration of the Mississippi case, which I was reviewing. From what was said by the court in Johnson v. Wallace, 53 Miss. 331, it seems to me apparent, that the distinction attempted to be drawn between permitting parol evidence to be introduced to contradict the essential facts set out in the official certificate of the acknowledgment of a deed by a married woman .and the permitting her to contradict the fact set out in the certificate also, that she personally appeared before the officer and acknowledged the deed, is based on the notion, that if she did not so appear before the officer personally, the certificate must be a forgery, though it had been written out and signed by the officer. This seems to me a strange notion. In the case of Allen v. Lenoir, 53 Miss. 321, as in the case before us, if the parol testimony had been admissible to contradict an essential fact set out as required by law in the official certificate of the acknowledgment of the deed endorsed on it and recorded therewith, it would clearly appear, that the married woman did not in either case personally appear before the officer. But this certainly would not prove, that the official certificate signed by the officer with a perfect knowledge of its contents and never afterwards in anyway altered or changed was a forgery. If it was a forgery, I presume, the idea would be, that the officer was the forger and liable to be convicted and incarcerated in the penitentiary. If such cerT tificate had the name of the proper officer signed to it by another without the knowledge or direction of the officer with the fraudulent purpose and design of injuring the married woman, or if such third person had altered the certificate, after it had been signed by the officer, with the fraudulent purpose of injuring the married woman, then it could truly be said, that the certificate of acknowledgment of the deed was forged,
*34But in tlie Mississippi case and the case before us the officers very foolishly, it is true, but not fraudulently in either case failed to require the married woman to personally appear before them and properly acknowledge the deed, because they regarded it as a mere form and wished to save her the trouble. In neither case had the officer the slightest idea, that the married woman, if she should be required to appear personally before him, would decline to acknowledge the deed, after all the requirements of the law had been complied with. And in each case the officer very foolishly and improperly certified, that she had appeared before him jjersonally and acknowledged the deed in the manner required by the law. But this exceedingly improper act was in each case done without any fraudulent intent on the part of the officer; and it certainly did not in either case make the certificate a forgery and subject the officer to be convicted and sent to the penitentiary.
I do not suppose that President Johnson imagines, that the official certificate of the justice was a forgery, though it unquestionably, if the parol evidence is admissible, certified to falsehoods and among them to the untruth, that the married woman personally appeared before him, as she never did. But the fact, that she did not appear before him, President Johnson has concluded could be proven by parol testimony, though this proof would be a direct contradiction of an essential fact stated in the official certificate of the justice and expressly required by the law to be set out in such official certificate of her acknowledgment.
Prom this conclusion and all his reasoning whereby such a conclusion was reached I must dissent. In the language of Judge Tucker speaking as I understand, on this point in Harkins v. Forsyth et al., 11 Leigh 305: “To me, indeed, it seems, that the demon of mischief could not suggest a notion better calculated to throw all things in relation to titles in their original chaos, than the establishment of the principles here contended for.” This was said with reference to the allowance of parol proof to contradict essential facts stated in a justice’s official certificate of the acknowledgment of a married woman of her deed, and it applies just as forcibly to the denial in this manner pf the fact, that the *35married -woman, personally appeared before the. justice and acknowledged the deed, as to any other fact stated in his official certificate. For the effect of such denial of these facts by parol evidence, if permitted, would in each case render null the title of an innocent purchaser, who after using all possible care in the examination of the records had paid his money for land, to which he had got, so far as it was possible for him to ascertain, a perfect title. But this apparently perfect title, if these principles contended for by President Johnson are established, can be destroyed by the testimony of a widow as to what occurred, when the deed was executed, perhaps a quarter of a century before; the frail memory of a witness being substituted as proof for' the solemn certificate of the facts made by a sworn officer at the time of their occurrence. Such can not, I think, be law. Both reason and the authorities established, as, I think, I have already shown, that in a contest with an innocent purchaser a married woman will not be allowed to introduce any parol testimony to contradict any fact appearing on the face of the official certificate of the acknowledgment of a deed, which is in proper form and has been duly recorded together with the deed of herself and husband.
President Johnson in his opinion says, “I have found no case, where it has been held, that, if it clearly appears by proper parol evidence, that the married woman never in fact appeared before the officer to acknowledge the deed, and the certificate contains all the requirements of the law, the deed would operate to devest her estate even in favor of an innocent purchaser; but we have cited two cases, where it has been held otherwise.” He should rather have said: The law everywhere requires, that the certificate of an officer of the acknowledgment of a deed by a married woman should be appended to the deed and recorded with it, and that certain facts are always required to appear on the face of such a certificate, and always among them is the fact, that the married woman personally appeared before the officer and acknowledged the deed in a prescribed-form, and cases are to be found everywhere except in the State of Missouri, which hold, that, when this certificate is in the prescribed form, the statement of any fact in it is re*36garded as- conclusively true in a controversy with an innocent purchaser, and the married woman in such a case will not be permitted to introduce' any parol evidence to contradict any fact stated in such a certificate, and therefore she ean of course introduce in such a case no parol evidence to prove, that she never did appear before the officer and acknowledge the deed; the fact, that she did so appear being always stated on the face of such a certificate; and I have found but a single case out of Missouri, where a married woman has ever as against an innocent purchaser been permitted by parol evidence to contradict the facts stated in such certificate, that she personally appeared before the officer, or any other fact stated in such a certificate, and that is Allen v. Lenoir, 53 Miss. 321.
We have seen that that case proceeds on the absurd notion, that, if the certificate of the officer asserts the fact, that the married woman personally appeared before the officer and acknowledged the deed, this falsehood in some unexplained manner renders the certificate a forgery, and therefore it is the same as- though there had been no certificate of acknowledgment of the married woman appended to the deed, though it is admitted, that the certifying of no other fact in the deed falsely could make the certificate a forgery or have any such effect. The other case referred to by President Johnson as sustaining his position is Michener and wife v. Lavender, 38 Pa. St., 334. That case so far from sustaining the position of President Johnson is really in opposition to it, as we have shown.
The decisions supporting the principles above laid down by me and in effect overthrowing the principles laid down by President Johnson are very numerous, and many of them are cited by him in his opinion. It will suffice here to refer to one or two decisions by our Court and by the Court of Appeals of Virginia prior to the formation of this State. In the case of Rollins v. Menager, 22 W. Va., 462, the 2d point in the syllabus is : “A feme covert will not be permitted by parol evidence to contradict the facts set out in the certificate of her privy examination, acknowledgment and deflation so as to avoid the effect of her deed of trust, unless she first establish by parol evidence satisfactorily, that with the *37concurrence of those claiming under the deed of trust the married woman has been defrauded or imposed upon by the pretended privy examination, acknowledgment and declara-ration.” Now this case according to the syllabus which was concurred in by the whole Court, including President Johnson, certainly decided that a feme covert would not be permitted to contradict by parol evidence any of the facts set out in the certificate of her privy examination in a controversy with an innocent purchaser. And as the fact, that she appeared before the justice personally, was and always is one of the facts set out in such certificate when in the form required by our statute, of course she could not in such a controversy be permitted to contradict this fact. This then is one of the numerous cases which sustain my position and are opposed to the views of President Johnson on this point. In Harkins v. Forsyth and others, 11 Leigh 294, the syllabus states, that it was held, that “as the privy examination, acknowledgment and declaration of the wife are certified by the justice pursuant to the direction of the statute, the deed is effectual to pass all her right to the land and interest”— that is, that deed is valid, if the certificate of acknowledgment by the wife is in the form prescribed by the statute, whether all or any of the facts in it are true or false, the certificate being conclusive of the truth of all the facts stated in it, when it pursues the form prescribed by the statute, and of course no parol evidence is admissible to contradict any part stated in such certificate and thus invalidate the deed. And one of the facts required to be stated in such certificate being, that the married woman personally appeared before the justice, of course it can not be contradicted by parol evidence, except when such fact was fraudulently stated to exist, when it did not, the purchaser being cognizant of such fraud and concurring in it, and thus not being a bona ñde purchaser. This is a leading case and it has always been followed in Virginia and West Virginia. The opinion in the case shows, that such certificate being in the nature of a judicial act is to-be regarded in all respects as conclusively true ; and therefore, when it follows the prescribed form, no fact stated in it can be contracdicted by parol evidence. The whole reasoning in this decision shows, it seems to me, beyond contro*38versy, that the fact, that the married woman personally appeared before the proper officer or officers, which the statute expressly requires to be stated in the certificate, when stated in it, must like every other fact stated in it, as required by the statute, be regarded conclusively as true, and no evidence be admissible to contradict it.
Yery many cases in the different States of the Union other than Missouri of a like character and based on the same reasoning might be cited, and I therefore regard the case of Allen v. Lenoir, 53 Miss., as explained in Johnston v. Wallace, 53 Miss., as in substantial conflict with all th.e authorities on the subject in the United States with the single exception of those in Missouri, and they do not concur with the Mississippi cases; for they make no such distinction, as was made in those Mississippi cases, as to the conclusiveness of such certificates, between the fact that the wife appeared before the proper officer and any other facts stated in such certificate, but hold all the facts stated in such certificate as but prima facie true. This position, though everywhere condemned as mischievous in the extreme, is, it seems to me, much more reasonable than the singular position taken in these Mississippi cases. They are sustained by no authorities outside of Mississippi. Yet President Johnson in his opinion has adopted this eccentric view.
A review of the origin of the various statutes to be found in every State of this Union, whereby married women uniting with their husbands in deeds are permitted to convey all their interest in real estate, as though they were femes sole, will demonstrate beyond controversy, I think, the falsity of President Johnson’s views, from which I dissent. The history of our legislation on this subject is briefly stated by Judge Snyder in delivering the opinion of our Court in Henderson v. Smith, 26 W. Va. 833. He says : “By the common law a married woman could not by joining her husband in a deed devest herself or those claiming under her of her own estate. In process of time however fines and recoveries were introduced for this purpose, and by them the rights of the wife might be successfully transferred. But to prevent imposition upon her, it was subsequently provided by statute, that when a feme covert was one of the parties to a fine she *39should be privily .examined, and if she refused her assent, the fine could not be levied; that while the privy examination was positively enjoined by the statute, yet if the wife was allowed to acknowledge the fine without such examination, she was nevertheless bound by it, for it was held to be a judicial proceeding, the record of which could not be contradicted except for a fraud in the conusee, whom equity in such case considered a trustee for her. Such was the law in England, when this country was first settled, and for a long time thereafter. Early in the history of Virginia a deed accompanied by a privy examination of the wife was made a substitute for the fine and was given by statute the same effect. At first this, privy examination could only be taken before a court of record or two justices of the peace. In both the cases the same requisitions were necessary. In both it was required, that the deed should be shewn to the wife and explained to her, that she should acknowledge it as her act and deed and declare that she had willingly signed, sealed and delivered it. Thus the law remained in Virginia until the revision, which resulted in the code of 1849. By that code it was for the first time provided in that State, that a notary public might take the privy examination of a married woman. The same statute provided the form, in which such examination should be made and certified. (Code of Va., secs. 3 and 4, ch. 121.) This form is substantially the same as the one previously required -in that State and is identical with the one adopted and in force in this State. (Secs. 3 and 4, ch. 13 of Code).” On this Judge Snyder comments as follows: “In Harkins v. Forsyth, 11 Leigh 294, 302, decided in 1840, the court in its opinion says “when the examination is made in court it must be conceded, that it is altogether conclusive, and no allegation can be admitted to contradict the entry upon the record, however much it may be at variance with the real facts. Though the judge or justice, who may have examined her (the married woman) may have disregarded every requisite of the statute, yet when the term is once ended, the truth of the record never can be questioned, but the examination must be taken .to have been what by the record it appears to have been’.”
*40Judge Snyder in this opinion then proceeds to show, to use his language, “ that an acknowledgment and privy examination taken in pais by two justices is of the same nature and must be given the same effect, as if it had been taken before a court and entered upon its records. Such being the case, it seems to me to follow as an unavoidable consequence, that by authorizing notaries public to take such acknowledgments the legislature must have intended to confer upon them duties of the same nature then and theretofore exercised by courts and justices and to give their acts like dignity and conclusive effect. The reason as well as nature and history of the subject, show the official act of taking the privy examination of a married woman whether done by a court, justice or notary is a judicial, or, as it is sometimes called, a quasi judicial act. I have examined quite a number of authorities on the subject, and all of them without exception hold or treat such act as judicial in its nature. The following are some of the cases referred to. Harkins v. Forsyth, supra; Jemison v. Jemison, 3 Wheat. 457; Wasson v. O’Conner, 54 Miss. 352; Neal v. Taylor, 9 Bush 380; Wilson v. Truer, 20 Iowa 283; Hunter v. Glassgow, 74 Pa. St. 79; Stewart v. Hampton, 40 Mo. 409.” Judge Snyder in his opinion subsequently refers to several other cases which support these views, and among them Wall v. Paterson, 1 P. F. Smith 289; Tavener v. Barrett, 21 W. Va. 688; Kerr v. Russell, 69 Ill. 666; and Ennor v. Thompson, 46 Ill. 221. His conclusion, to use the language of the first point in the syllabus of the case 26 W. Va. 289, is: “The official act of taking and certifying the acknowledgment and privy examination of a married woman to a deed, whether done by a court, justice or notary, is in the nature of a judicial act; and therefore the officer is not liable in damages for such act, however imperfectly he may perform it, unless he acted from malicious, impure or corrupt motives.”
In these views our entire Court, including President Johnson, concurred. From this case, Tavener v. Barrett, 21 W. Va. and Harkins v. Forsyth, 11 Leigh 294, it appears, that' the certificate of a justice of the peace of the appearance and privy examination of a married woman, if in due form and properly recorded with the deed, is a mere substitute for the *41entry on the record-book of tbe court of record formerly of the appearance before the court of a married woman and her acknowledgment of a fine ; and that such a certificate of the acknowledgment of a deed is regarded as a judicial act and has precisely the same effect as such entry by a recorder of her acknowledgment of a fine and is just as conclusive of the facts stated in it as the entry on the record-book of the court of record of like facts stated in such entry. If therefore the appearance of the married woman personally before the court and her acknowledgment of the fine entered on the record-book can neither of them be contradicted by parol evidence, neither can the appearance of the married woman personally before the justice and her acknowledgment of the deed in proper form, if certified in such official certificate of a justice, be either of them controverted by the married woman.
It only remains then to inquire, whether, if the entry on. the record-book of a court of record of general jurisdiction, and which court only could enter a fine, was, that the married woman personally appeared before the court and acr knowledged a fine in the appropriate manner, she could by parol evidence contradict this statement on the record-book. I think it well settled, that she could no more contradict the statement on the record, that she personally appeared before the court, than she could contradict the further statement on the same book of such court, that she acknowledged the fine in the proper manner. Both of these facts are equally conclusive on her when stated on the record of such court. To prove this I need only refer to the decision of our own Court. Minor in his Institutes, vol. 2, p. 150, says: “A fine-is a conclusive suit commenced by an intended grantee against the grantor and by leave of the court compromised, the land in question being by the compromise acknowledged to be the right of the grantee. When a married woman is a party to it, she is examined by the court apart from her husband, to ascertain whether she joined in the fine of her own free will, or was compelled to it by the menaces, or undue influence of her husband (2 Bl. Com., 348 et seq.; Wm. on Real Property, 46-7, 212).” None but a court of general jurisdiction, a superior court, ever had jurisdiction in real actions, which *42were always regarded as higher and more important actions than personal actions. A fine then was nothing but the acknowledgment or confession by the defendant of the plaintiff’s action before a court of general jurisdiction. And the record entry of such acknowledgment or confession in such a court would of course be at least as conclusive as a like entry of acknowledgment or confession by the defendant of the plaintiff’s action before a court of general jurisdiction. And we have decided, that the entry of such acknowledgment or confession of the plaintiff’s action, before a court of general jurisdiction in a personal action, even when the entry stated, that such confession was made by the defendant’s attorney, was absolutely conclusive on the defendant and could not be contradicted by parol evidence. Of course such a judgment, like any other judgment obtained by the fraud of the plaintiff, could be declared void by a court of equity. But except when the plaintiff obtained his judgment by fraud, it could when rendered by a court of general jurisdiction, never be contradicted by parol evidence, whether obtained without the defendants being served with process or whether it appeared on the record-book of such a court, that it was a judgment confessed by the defendant or by his attorney. Parol evidence in such case to prove, that the defendant was never served with any process, never heard of the case and never employed the counsel who for him, as shown by the record-book, appeared and confessed judgment, was inadmissible. These propositions were all expressly decided by this Court recently (Wandling v. Straw and Morton, 25 W. Va., p. 692, points 1, 2, 3 of syllabus). This was a unanimous judgment all of the members of our Court including President Johnson concurring in it after a careful consideration of the subject. In truth the reasoning underlying our decision in Mollahon v. Newman, 10 W. Va., 488, really was an affirmation of these principles.
It is true, quite a number of decisions have been rendered, in which these principles have been denied; but in this case of Wandling v. Straw and Morton we repudiated all such decisions, and our conclusions are supported both by the weight of reason and authority, as may be seen by examining the numerous authorities cited in Smith’s Lead. Cas., in *43notes reviewing the case of Creppi v. Darden, vol. 1, p. 842, where he says: “It would seem to be clearly and conclusively established by a weight of authority too great for opposition, unless on the ground of local and peculiar law, that the fact of jurisdiction appearing on the face of the record of a court of general jurisdiction, cannot be controverted. Any other matter determined by the court might as well be disputed as this. Freeman in his work on Judgments, chapter 8, also after reviewing many authorities concurs in the conclusion, which our Court reached in Wandling v. Straw, 26 W. Va. 692, as in accord with the proposition stated above by Smith in his Leading Cases; he refers to Granger v. Clark, 22 Maine 128; Cook v. Darling, 18 Pick 393; Brown v. Turner, 12 Ala. 752; Lightsey v. Harris, 20 Ala. 411; Bart v. Campbell, 4 W. & S. 191, and many other authorities might, if necessary, be cited to the same effect. In fact there will be found a very large number of cases both in Smith’s Leading Cases in this note and in Freeman on Judgments, ch. 8, which support all the propositions laid down by our Court in the case in 25 W. Va. It is true, there aré quite a number of courts, who depart from these propositions and do not hold the entries on the record of a court of general jurisdiction as conclusive of all the facts stated therein, as we do and as is held by the courts generally. Among these cases, of which we must disapprove as not admitting the conclusiveness of the entry on the record of such a court to the extent which they ought, are a number of Mississippi cases cited in Smith’s note before referred to and by him disapproved of (Gwinn v. McCarrol, 1 S. & M. 368; Edwards v. Tavener, 14 S. & M. 75; Smith v. State, 13 S. & M. 140; Saffarant v. Terry, 12 S. & M. 690). Other cases of a like character in other States are cited by Freeman on Judgments, ch. 8, and disapproved of by him; commenting on such cases cited, in sec. 133,' ch. 8 he says :
“Many courts however have been deeply impressed by the apparent violation of natural justice involved in concluding a-' party who had no opportunity of presenting his defense — no notice that his rights and interest were in jeopardy. Yielding through a tenderness for the special and unavoidable injustice occasionally done to litigants' they have in numer*44ous cases overlooked, the interest of the community to secure the safety of the individual. To the end, that each citizen may feel assured, that no injury can be done him in the courts without his notice actual or constructive, they have impaired the public confidence in judicial authority ; they have made the title to a large class of property precarious and unstable by taking away the uncontrollable verity of the record, substituting for it the interminable uncertainties of parol evidence; and instead of allowing parties who have acquired title at judicial sales to rest secure in the presumption, that eourts of record always ‘act right,’ these parties have been required, often without notice of the intended attack to defend proceedings occurring many years previous and apparently free from vice or infirmity.”
Into just such a mischievous error and for just such reasons, it seems to me, President Johnson has fallen in the views, which he has expressed, from which I am dissenting, forgetful, it seems to me, that these errors have been repudiated by our Court in Wandling v. Straw, 25 W. Va. 692. For, from what I have said, it seems obvious, that it would be just as contrary to principle and just as mischievous to permit a married woman to contradict by parol evidence the fact, that she appeared before a justice, when his certificate says she did, and acknowledged a deed, after such certificate is admitted to record with the deed, as it would be to permit a person to deny that he appeared in court in person or by counsel and acknowledged a judgment, when the entry on the record shows he did. In neither case ought such a mischievous course to be allowed, except when the grantor has defrauded the married woman in getting such a certificate, or when the plaintiff has defrauded the defendant in getting-such an entry of a judgment as confessed. To show the estimate, which Freeman put on the law with reference to the conclusiveness of judgment of courts of general jurisdiction, as laid down in Mississippi, I will quote one section from his work on judgments. In sec. 124, he says: “ It was reserved to the court deciding the case of Steen v. Steen, 25 Miss. 513, to exhibit extraordinary misconception of the law by the use of the following language: ‘It is also a fixed rule on this subject, that the record of a judgment must show upon *45its face, that the court did have jurisdiction of the person, unless it so appears, the judgment is a nullity, for it will not be presumed, the court had jurisdiction, unless the record shows the fact.’ ”
The only wonder is, that with the peculiar^views of the law with reference to the verity of the records of courts of general jurisdiction held by the courts of Mississippi as shown by the case I have cited, they had not gone further, than they did, and held, that in all cases any of the facts stated in the certificate of a proper officer of the acknowledgment of a deed were but prima facie correct and might be contradicted by parol testimony. Similar views as to the verity of a record of a court of general jurisdiction, it would seem, are held in Missouri (Howard v. Thornton, 50 Mo. 291); and holding such views, they seem to have followed them to their natural conclusion, that the certificate of an acknowledgment by a married woman of a deed made by a proper officer is never conclusive of any of the facts stated in it, but is only prima facie true and may be contradicted by parol evidence. In repudiating the views of both the Mississippi courts, and the Missouri courts of the verity of the records of courts, we-have in effect repudiated their views of the verity of the certificate of a justice of a married woman’s acknowledgment of a deed; for such certificate is a judicial act, a mere substitute for an entry of a fine on the records of a court of general jurisdiction, and, as we hold in this State, entitled to the same conclusive effect.
There is certainly less hardship in holding, that a married woman can not by parol testimony deny, that she appeared before a justice as stated in his certificate of her acknowledgment of a deed, than to hold, as we didin Wandling v. Straw that a defendant can not by parol testimony deny, that he ever employed the counsel, who, the entry on the record states, appeared and confessed judgment in favor of the plaintiff. In the one case the defendant may have been treated unjustly without any fault or negligence on his part, he having done perhaps nothing and having no reason to suppose, that his rights were in any jeopardy, never perhaps having been notified, that any suit had been brought against him. IT he under such circumstances must be bound by the *46entry oil the record, that the general public may be able to put confidence in such entries, why should not a married woman in like manner be bound by the entry on the record-book of the titles to land, that she had appeared before a justice as stated in his official certificate of her acknowledgment.’ She, if diligent, has a far better opportunity of protecting herself against joss from such certificate, if false, than has the defendant, who has never heard he has been sued, has of defending himself against loss from an entry being falsely made, that he had appeared by an attorney and confessed judgment for a large amount. The married woman to’ make her deed valid must at least have signed, and, when she does so, she knows, or is presumed to know, that her signature has been procured for the purpose of having the deed recorded along with her certificate of acknowledgment, as otherwise her deed would be void; and knowing this, if she-is not called upon to appear before a justice or officer to acknowledge the deed, she would have just ground to suspect, that there was something wrong, and any loss from a justice falsely certifying, that she appeared before him, and he took her acknowledgment, could generally be prevented by calling at the clerk’s office and warning the clerk to notify her promptly, if such deed should be brought to him to record. But the defendant, who has never been notified, that he is sued, can not in any way, I can think of, protect himself against loss, if an entry is made, that he had appeared by attorney and confessed judgment. If such a judgment must be valid, when the plaintiff is innocent of any fraud, as we have decided it must be, in order that the general public may be protected, why should not such a deed actually executed by a married woman, though never acknowledged, be held valid, when the record shows., that she did appear and acknowledge the deed properly before a justice? The public interest requires, that it should bind her, even more strongly than it requires, that a defendant should be bound by a judgment, he really never did confess or have any reason to believe was claimed against him. We cannot afford to protect the rights of married women against all possible invasion, if in so doing we are compelled to adopt means, which must certainly sacrifice the interest of the entire community *47by rendering all land titles uncertain and by doing gross injustice to many bona, fide purchasers of land, who have, after the exercise of great caution paid the purchase-money and occupied and improved their lands for many years without the least suspicion, that their titles were not as valid, as they appeared by the public records to be. It seems to me quixotic to attempt to prevent an almost imaginary wrong to some married woman by establishing as law that, which must necessarily inflict on the entire community great loss, and on many bona ñde purchasers of land real wrong, which by no diligence on their part can they escape, if they purchase land at all. And these are the mischiefs, which must result, if the views of President Johnson, from which I dissent, are adopted. I regard his view, that the justice, who as a sworn officer has solemnly certified, that the married woman had appeared before him and. acknowledged the deed as required by law, should be allowed to testify, that such official certificate was utterly false, and then to destroy the validity of the deed and impose on an innocent purchaser, who may have bought the land trusting in the fairness and truth of his certificate, as a position unsupported by reason or by authorty. Even if his certificate could be held as not conclusively true, he certainly ought not to be allowed to .deny its truth. This principle is sustained by the overwhelming weight of authority; but I deem it unnecessary to discuss this point. In none of the authorities referred to by President Johnson on this point do we find a single expression of an opinion, that a justice should be thus permitted to deny the truth of his official certificate. All that can be shown by any of them, is, that a judge has sometimes commented on the evidence of a justice, when holding that his certificate could not be contradicted by parol testimony, without saying further, that, if it could be, he on general principles could not be permitted to contradict his own official certificate, it being contrary to public policy to permit a sworn public officer to be examined to prove, that he had violated the oath he had taken to perform faithfully his duties. The contrary has been often expressly decided. In examining the cases, which President J.ohnspn cites, I found, that in several of them it was said, that *48a public officer can never be permitted to deny the truth of his own official acts; and this principle was declared applicable to a public officer taking the acknowledgment of a married woman of a deed and certifying if, but I kept no memorandum of the expression of such opinion by judges in such cases; and the cases referred to are not now accessible to me. I deem it unnecessary on this point according to my view in this case to do more than express my dissent from the views of President Johnson on this point also.
Reversed. ReManded.